DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, applicant should clarify the structure and/or arrangement of outer coating of the compact.  Applicant should also clarify the structure and/or arrangement intended by “wherein the outer coating contains polyethersulfone.”  Claims 2-9 inherit the defects of the parent claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9, as best understood in view of the rejection under 35 USC 112 second paragraph, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ishimine et al. [US 2010/0044618 A1.]
Ishimine et al. discloses a powder core [dust core, figure 7] comprising: 
- a compact including a soft magnetic powder [10]; and 
- an outer coating [20b], wherein the outer coating contains polyethersulfone.
Regarding claim 2, Ishimine et al. discloses the soft magnetic powder contains at least one of a powder of an iron-based material and a powder of a nickel-based material.
Regarding claim 7, Ishimine et al. further discloses the use of resin [para 0089.]
Regarding claim 8, Ishimine et al. further discloses a coil [figure 10.]  The coil of Ishimine et al. inherently having terminals connected there for external connection.
Regarding claim 9, Ishimine et al. inherently discloses the use of the dust core and coil as an electric/electronic device/component [inductor.]
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishimine et al. in view of Hirotaka et al. [JP 2004-349585A.]
Ishimine et al. further discloses the magnetic powder being crystalline.
Hirotaka et al. discloses a dust core [figure 1] including a plurality of different magnetic powder [1, 2] having outer coating resin, wherein the different magnetic powder could be nanocrystalline/crystalline and/or amorphous powders
It would have been obvious at the time the invention was made to use the more than 1 magnetic powder material in Ishimine et al., as suggested by Hirotaka et al., for the purpose of improving magnetic characteristics [abstract.]
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN T NGUYEN whose telephone number is (571)272-1996. The examiner can normally be reached Mon - Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUYEN T NGUYEN/            Primary Examiner, Art Unit 2837